 

Exhibit 10.14

AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND FORBEARANCE
AGREEMENT

This Amendment to Amended and Restated Loan and Security Agreement and
Forbearance Agreement (this “Agreement”) is entered into as of September 30,
2009, by and among GLOBAL ETHANOL, LLC, a Delaware limited liability company
formerly known as Midwest Grain Processors, LLC (the “Borrower”), the financial
institutions listed on the signature pages hereof and each other financial
institution that may hereafter become a party to the Loan Agreement in
accordance with the provisions of the Loan Agreement referred to below
(collectively, the “Lenders,” and individually, a “Lender”), and COBANK, ACB, a
federally chartered banking organization (“CoBank”), in its capacity as agent
for the Lenders and for the Issuer, as defined in the Loan Agreement (in such
capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006, a Second Amendment dated as of
March 31, 2006, a Third Amendment dated as of September 22, 2006, a Fourth
Amendment dated as of October 31, 2006, a Fifth Amendment dated as of
February 22, 2007, a Sixth Amendment dated as of May 25, 2007, a Seventh
Amendment dated as of August 31, 2007, an Eighth Amendment dated as of
November 30, 2007, a Ninth Amendment dated as of October 31, 2008, a Tenth
Amendment dated as of December 22, 2008, an Eleventh Amendment dated as of
March 4, 2009, and the Forbearance Agreement referred to below (as amended by
this Agreement, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).

The Borrower, the Lenders and the Agent are also parties to that certain
Forbearance Agreement and Twelfth Amendment to Amended and Restated Loan and
Security Agreement dated as of July 31, 2009 (as amended by this Agreement, and
as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Forbearance Agreement”).

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement and the Forbearance Agreement, and the Lenders
and the Agent are willing to grant the Borrower’s requests subject to the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

 

Section 1.        Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings given them in the Loan Agreement or the
Forbearance Agreement, as applicable.

Section 2.        Amendment to the Loan Agreement. The Loan Agreement is hereby
amended as follows:

(a)         Amendment to Section 1.1 of the Loan Agreement (Definitions).
Section 1.1 of the Loan Agreement is amended by amending and restating the
following definitions:

“Corn Conversion System Financing” means arrangements for the lease or loan
financing of a corn conversion system for the benefit of the Borrower.

“Working Capital” shall mean, as of any particular date from and after June 30,
2009, the amount of Borrower’s consolidated current assets, less Borrower’s
consolidated current liabilities (both as determined in accordance with GAAP
consistently applied); provided, however, that with respect to amounts due under
the Revolving Term Loan Commitment and Term Loan Commitment during the
Forbearance Period, only those amounts scheduled for payment under Section 2.2
of this Agreement and Section 7 of the Forbearance Agreement shall be included
in determining current liabilities.

(b)        Amendment to Section 7.16 of the Loan Agreement (New Equity).
Section 7.16 of the Loan Agreement is amended by deleting from the second
sentence thereof the amount “$2,000,000” and substituting “$1,800,000” therefor.

(c)        Amendment to Section 8.11 of the Loan Agreement (Lease Limitations).
Section 8.11 of the Loan Agreement is amended by deleting from the second
sentence thereof the term “Corn Conversion System Lease” and substituting “Corn
Conversion System Financing” therefor.

Section 3.        Amendment to the Forbearance Agreement. The Forbearance
Agreement is hereby amended as follows:

(a)        Amendment to Section 10(c) of the Forbearance Agreement (Consultants,
Experts and Appraisers). Section 10(c) of the Forbearance Agreement is amended
by deleting the date “August 31, 2009” and substituting “September 30, 2009”
therefor.

(b)        Amendment to Section 10(d) of the Forbearance Agreement (Consultants,
Experts and Appraisers). Section 10 of the Forbearance Agreement is amended
adding a new subsection (g) to read as follows:

“(g) The Agent or its counsel, in the discretion of the Agent and for the
benefit of the Agent and the Lenders, may engage a third-party consultant to
(i) review the Borrower’s activities, operations, facilities, contracts,
policies and procedures, (ii) analyze the industry in which the Borrower
operates, and

 

-2-



--------------------------------------------------------------------------------

(iii) assist the Agent in any other review or analysis relating to the Borrower
or its operations that the Agent deems necessary in its sole discretion. All
fees, costs and expenses of such consultant shall be paid by the Borrower.
Notwithstanding the foregoing, the Borrower shall not be entitled to receive or
rely upon any report or other information issued by such consultant.”

(c)        Amendment to Section 12 of the Forbearance Agreement (Consent to Sale
of Real Property; Consent to Sale and Leaseback of Equipment). Section 12 of the
Forbearance Agreement is amended and restated in its entirety to read as
follows:

“Section 12. Consent to Sale of Real Property; Consent to Financing of Corn
Conversion Equipment. The Agent and the Lenders hereby consent to the sale by
the Borrower to Rodney and Joanne Smith of certain real property related to the
Iowa Project on terms and conditions acceptable to the Agent in its sole
discretion; provided, however, that the net proceeds obtained therefrom shall
equal or exceed $515,000. The Agent and the Lenders further consent to the Corn
Conversion System Financing, so long as all documentation with respect thereto
is submitted to the Agent and approved by the Agent in its sole discretion. The
transactions set forth in this Section shall close not later than December 31,
2009, and the net proceeds therefrom shall be promptly paid to the Agent and
calculated in closing statements in form and substance acceptable to the Agent.
The consents set forth herein are limited to their express terms and do not
constitute or imply the Agent’s or any Lender’s consent to any future
transaction by the Borrower, whether or not similar to the transactions
described above.”

(d)        Amendment to Section 18 of the Forbearance Agreement (Bailee
Letters). Section 18 of the Forbearance Agreement is amended by deleting the
date “September 15, 2009” and substituting “October 15, 2009” therefor.

Section 4.        Delivery of Audit. Notwithstanding Section 7.1(a) of the Loan
Agreement, the audited statements of income, retained earnings and cash flow of
the Borrower for its fiscal year ending June 30, 2009, as certified by an
independent public account satisfactory to the Agent, shall be delivered to the
Agent not later than November 30, 2009.

Section 5.        Representations and Warranties. The Borrower hereby represents
and warrants to the Agent and the Lenders as follows:

(a)        The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to perform its obligations
under this Agreement and the Loan Documents to which the Borrower is a party.
This Agreement and the Loan Documents to which the Borrower is a party have been
duly and validly executed and delivered to the Agent by the Borrower, and this
Agreement and the Loan Documents to which the Borrower is a party constitute the
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their terms.

 

-3-



--------------------------------------------------------------------------------

 

(b)        The execution, delivery and performance by the Borrower of this
Agreement and the Loan Documents to which the Borrower is a party have been duly
authorized by all necessary limited liability company action or other action and
do not and will not (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) violate the Borrower’s organizational documents or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of, or constitute a
default under, any indenture or agreement to which the Borrower is a party or by
which the Borrower or its properties may be bound or affected.

(c)        All of the representations and warranties contained in Article VI of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

Section 6.        Effectiveness. This Agreement shall be effective only if the
Agent has received, on or before the date of this Agreement (or such later date
as the Agent may agree in writing), each of the following, each in form and
substance acceptable to the Agent in its sole discretion:

(a)        this Agreement, duly executed by the Borrower, the Agent and the
Lenders; and

(b)        payment of a working fee of $20,000 in immediately available funds,
to be allocated by the Agent equally among the Lenders.

Section 7.        References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby, and
any and all references in any other Loan Document to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby. Additionally, all
references in the Forbearance Agreement to “this Agreement” shall be deemed to
refer to the Forbearance Agreement as amended hereby, and any and all references
in any other Loan Document to the Forbearance Agreement shall be deemed to refer
to the Forbearance Agreement as amended hereby.

Section 8.        No Waiver. The execution of this Agreement and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or any breach, default or event of default
under the Forbearance Agreement, any other Loan Document or other document held
by the Agent or any Lender, whether or not known to the Agent or any Lender and
whether or not existing on the date of this Agreement.

Section 9.        Release of Agent and Lenders. The Borrower hereby absolutely
and unconditionally releases and forever discharges the Agent and the Lenders,
and any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all known claims, demands or
causes of action of any kind, nature or description, whether arising in law or
equity or upon

 

-4-



--------------------------------------------------------------------------------

contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or may claim to have against any such Person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Agreement, whether such
claims, demands and causes of action are matured or unmatured.

Section 10.        Costs and Expenses. The Borrower hereby reaffirms its
agreement under Section 10.4 of the Loan Agreement and Section 20 of the
Forbearance Agreement to pay or reimburse the Agent and the Lenders on demand
for all costs and expenses incurred by the Agent and the Lenders in their
employment of counsel. Without limiting the generality of the foregoing, the
Borrower specifically agrees to pay all fees and disbursements of counsel to the
Agent for the services performed by such counsel in connection with the
preparation of this Agreement and the documents and instruments incidental
hereto.

Section 11.        Miscellaneous. Except as expressly set forth herein, all
terms of the Forbearance Agreement, the Loan Agreement and each of the other
Loan Documents remain in full force and effect. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument. This Agreement shall be
governed by the internal laws of the State of Colorado.

Signature page follows

 

-5-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

GLOBAL ETHANOL, LLC, as Borrower By:   /s/ Trevor Bourne    
Name: Trevor Bourne                                        
Title: Chief Executive Officer                      
COBANK, ACB, as Agent and as a Lender By:   /s/ S. Richard Dill    
Name: S. Richard Dill                                        
Title: Vice President                                        FARM CREDIT
SERVICES OF AMERICA,     FLCA, as a Lender By:   /s/ Ron Brandt    
Name: Ron Brandt                                               
Title: Vice President                                         MLIC ASSET
HOLDINGS LLC, as a Lender By:   Transmountain Land & Livestock Company, a
Montana Corporation Its:   Manager By:   /s/ Michael A. Wilson    
Name: Michael A. Wilson                                   
Title: Vice-President                                       

Signature Page to Amendment to

Amended and Restated Loan and Security Agreement and Forbearance Agreement